Clark, J.
In this cause, tried without a jury, -.upon stipulated facts, there are no exceptions and *659no assignments or statements of error. There is nothing before us to review. See Circuit Court Rule No. 67; Circuit Court Rule No. 45, and cases cited in the notes.
In a cause tried without a jury upon stipulated facts, Kooman v. DeJonge, 186 Mich. at page 294, it is said:
“It is contended by the appellee that in the absence of any exceptions there is nothing for this court to review. We held in Weist v. Morlock, 116 Mich. 606 (see Stafford v. Crawford, 118 Mich. 285), that when no exceptions are taken to findings of fact and law by the court, the only question which can be raised on appeal is whether the findings support the judgment, and that question is open only when made the basis of an assignment of error. This rule, and construction of Circuit Court Rule No. 26, has been many times approved. It would seem, when parties submit a cause upon a stipulation of facts, instead of asking the court to' find the facts, that whether the facts support the judgment is a question open to the appellant if made the basis of an assignment of error.”
See, also, Peabody v. McAvoy, 23 Mich. 526; Tuxbury v. French, 39 Mich. 190.
The judgment is affirmed.
Steere, C. J., and Moore, Wiest, Fellows, Stone, Bird, and Sharpe, JJ., concurred.